Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 
DETAILED ACTION
This action is responsive to the Amendment filed with an RCE on 05/09/2022.  Claims 1, 2, 4 and 6 have been amended.  Claims 9-22 have been canceled.  Claims 1-9 are pending in this case.

Response to Arguments
Applicant's arguments filed on 08/12/2021 have been fully considered but they are not persuasive. 
Applicant argues Carrier does not teach the amended limitation.
Examiner respectfully disagrees.
Applicant argues that Carrier does not disclose the first and second halve portions of the wave form is one audio track.  But [0023] of Carrier, The waveform module may be placed in the user interface between the two decks modules. The waveform for the left deck may be shown in the top portion of the waveform display while the waveform for the right deck may be shown on the bottom of the waveform display. Superimposed over the waveforms is a "Now" line 203, indicating a current playback position within the corresponding audio (provided from the corresponding deck module). Beat markers 205 also may be provided to indicate the beat per minute and phase of the audio data.  Hence, the first and second halves of the waveform is for the same audio data/track.
Applicant used the “Now” line 203 is not part of the first and second halves of the waveform, but only a playback position of the waveform, but does not negate the first and second halves of waveform representing the same audio data.
Last, in regard to claim 1, the improper combination of Carrier and Orler is no longer valid as claim 1 is taught by Carrier based on the amendment.
In regard to claims 4 and 6, Orler is used to teach of the composed/combination of plurality of waveforms are rendered overlapping one another along a shared axis shared by each of the plurality of waveforms, and not to disclose the amended limitations.
Therefore, the cited references disclose the recited limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Carrier (US 20080013757 A1).
Referring to claim 1, Carrier discloses a non-transitory computer-readable medium storing instructions executable by at least one processor ([0072] of Carrier, processor) to facilitate displaying an audio signal waveform during time compression or expansion according to a method, the method comprising: 
displaying first and second halve portions of a waveform of an audio signal during playback at a first speed, (Fig. 2 and [0023] of Carrier, wave form 202 during a playback at the current speed, and there are first top halve portion and second lower halve portion of the waveform) the first and second halve portions of the waveform both representing one audio track,  ([0023] of Carrier, The waveform module may be placed in the user interface between the two decks modules. The waveform for the left deck may be shown in the top portion of the waveform display while the waveform for the right deck may be shown on the bottom of the waveform display. Superimposed over the waveforms is a "Now" line 203, indicating a current playback position within the corresponding audio (provided from the corresponding deck module). Beat markers 205 also may be provided to indicate the beat per minute and phase of the audio data) wherein displaying the waveform during playback comprises scrolling the waveform directionally on a portion of a display ([0008] of Carrier, “a waveform display represents a window of audio samples around a current playback time. When two tracks are being played, only half of each waveform is shown. In particular, the bottom half of the waveform at the top, and the top half of the waveform at the bottom are shown. The window may be defined in terms of a playback duration, so that the waveform expands and contracts if the playback tempo slows down or speeds up. During playback, this waveform scrolls as the audio data is played, allowing the user to see when breaks and beats occur in the song”) and 
expanding or contracting one of the first and second halve portions of the [combination of] waveform in response to a command to change the first speed and simultaneously scrolling the one of the first and second halve of the waveform directionally in expanded or contracted form.  ([0008], [0046]-[0047] and Figs. 2 and 5 of Carrier, the expanding or contracting of the waveform depending on the playback tempo of the horizontal waveform in 202, such as slowing down playback stretches out the waveform, speeding up playback squeezes the waveform.  Under BRI, simultaneously scrolling the waveform directionally in expanded or contracted form is the waveform being stretched out WHILE the track of the waveform is moving/playing/scrolling during playback)

 	Referring to claim 2, Carrier discloses the non-transitory computer-readable medium of claim 1, wherein displaying of the waveform occurs on a DJ media player.  ([0002] and [0041] of Carrier, the waveforms occurs on a mix player system for the DJ’s)

 Referring to claim 3, Carrier discloses the non-transitory computer-readable medium of claim 1, wherein expanding or contracting of the composite waveform occurs during playback at other than the first speed.  ([0008] [0047] and Figs. 2 and 5 of Carrier, the expanding or contracting of the waveform depending on the playback tempo of the horizontal waveform in 202, such as slowing down playback stretches out the waveform, speeding up playback squeezes the waveform)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier (US 20080013757 A1) and in view of Orler (US 20150200639 A1).
Referring to claim 4, Carrier discloses a DJ media player comprising: 
a display configured to show audio signal playback information during playback of an audio signal; ([0008] and Fig. 2 of Carrier, the expanding or contracting of the waveform depending on the playback tempo of the horizontal waveform in 202 along a timeline)
a control to adjust a speed of the audio signal playback; and ([0028] of Carrier, crossfader module enables the user to control fading of the mixer which controls the playback)
a processor, operatively coupled to the display and the control, and configured for ([0072] of Carrier, processor): 
displaying first and second halve portion of a waveform representing one audio track along a reference axis on a portion of the display during playback, (Fig. 2 and [0023] of Carrier, wave form 202 during a playback at the current speed and [0031] of Carrier, speed knob 258 enables the user to control the playback speed of the media, such as increase or decrease speed based on the turning of the knob and [0025] of Carrier, “In the waveform module, only half of each waveform is shown. In particular, the bottom half of the waveform at the top (e.g., corresponding to the left deck module), and the top half of the waveform at the bottom (e.g., corresponding to the right deck module) are shown. For the top waveform, the bottom half of the waveform may be generated from the full waveform for the audio data in several ways.   The polarity of the waveform may be inverted first, and then the negative portion of this inverted waveform may be shown.” Where the reference axis can be either vertical axis or horizontal axis.  Further, [0023] of Carrier, The waveform module may be placed in the user interface between the two decks modules. The waveform for the left deck may be shown in the top portion of the waveform display while the waveform for the right deck may be shown on the bottom of the waveform display. Superimposed over the waveforms is a "Now" line 203, indicating a current playback position within the corresponding audio (provided from the corresponding deck module). Beat markers 205 also may be provided to indicate the beat per minute and phase of the audio data)
wherein the displaying comprising scrolling one of the first and second halve portions of the waveform directionally along the reference axis on a portion of a display; (Fig. 2 and [0023] of Carrier, wave form 202 during a playback at the current speed [0027] of Carrier, mixer module in waveform are a blend of audio signals [0008] of Carrier, DJ can scroll the audio waveform during playback along the timeline, e.g., from left to right or from right to left and [0031] of Carrier, speed knob 258 enables the user to control the playback speed of the media, such as increase or decrease speed based on the turning of the knob) and 
expanding or contracting the other of the first and second halve portions of the waveform in response to a command to change the first speed and simultaneously scrolling the other of the first and second halve portions of the waveform in an expanded or contracted form.  ([0008], [0046]-[0047] and Figs. 2 and 5 of Carrier, the expanding or contracting of the waveform depending on the playback tempo of the horizontal waveform in 202, such as slowing down playback stretches out the waveform, speeding up playback squeezes the waveform.  Under BRI, simultaneously scrolling the waveform directionally in expanded or contracted form is the waveform being stretched out WHILE the track of the waveform is moving/playing/scrolling during playback)
Carrier does not specifically disclose scrolling the other halve of the waveform “directionally along the reference axis.”
However, Orler discloses of the composed/combination of plurality of waveforms are rendered overlapping one another along a shared axis shared by each of the plurality of waveforms.  (Claim 1 of Orler and also as shown in Fig. 2 of Orler).
Carrier and Orler are analogous art because both references concern media waveform transformation.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carrier’s combination of waveforms with layout where one waveform is on the top and one waveform is on the bottom with combined waveforms where the two waveforms having shared axis that overlaps each other as one waveform as taught by Orler.  The motivation for doing so would have been to quickly mix different content items on a mixer and showing the user by visual distinguishable color to represent the frequency of the waveform so the user can easily see the beat/tempo of the waveforms.  ([0004]-[0006] of Orler)

Referring to claim 5, Carrier and Orler disclose the DJ media player of claim 4, wherein the expanding or contracting of the waveform occurs during playback at other than the first speed.  ([0008] [0047] and Figs. 2 and 5 of Carrier, the expanding or contracting of the waveform depending on the playback tempo of the horizontal waveform in 202, such as slowing down playback stretches out the waveform, speeding up playback squeezes the waveform)
 	
 	Referring to claim 6, Carrier discloses a system comprising a display (Fig. 2, display) a processor and a non-transitory computer- readable storage medium storing instruction that, when executed by the processor, cause the processor ([0072] of Carrier, processor) to perform a method for displaying an audio signal waveform during time compression or expansion, the method comprising: 
displaying first and second halve portions of a waveform of an audio track during playback at a first speed, (Fig. 2 and [0023] of Carrier, wave form 202 during a playback at the current speed) the first and second halve portions of the waveform both representing one audio track,  ([0023] of Carrier, The waveform module may be placed in the user interface between the two decks modules. The waveform for the left deck may be shown in the top portion of the waveform display while the waveform for the right deck may be shown on the bottom of the waveform display. Superimposed over the waveforms is a "Now" line 203, indicating a current playback position within the corresponding audio (provided from the corresponding deck module). Beat markers 205 also may be provided to indicate the beat per minute and phase of the audio data) wherein displaying the [combination of] waveform during playback comprises scrolling the waveform directionally on a portion of a display ([0008] of Carrier, “a waveform display represents a window of audio samples around a current playback time. When two tracks are being played, only half of each waveform is shown. In particular, the bottom half of the waveform at the top, and the top half of the waveform at the bottom are shown. The window may be defined in terms of a playback duration, so that the waveform expands and contracts if the playback tempo slows down or speeds up. During playback, this waveform scrolls as the audio data is played, allowing the user to see when breaks and beats occur in the song”) and 
expanding or contracting one of the first and second halve portion of the waveform in response to a command to change the first speed and simultaneously scrolling of the one of the first and second halve portions of the waveform directionally in expanded or contracted form.  ([0008], [0046]-[0047] and Figs. 2 and 5 of Carrier, the expanding or contracting of the waveform depending on the playback tempo of the horizontal waveform in 202, such as slowing down playback stretches out the waveform, speeding up playback squeezes the waveform.  Under BRI, simultaneously scrolling the waveform directionally in expanded or contracted form is the waveform being stretched out WHILE the track of the waveform is moving/playing/scrolling during playback)
Carrier does not specifically disclose [combination of] waveform being “composite” waveform.
However, Orler discloses a composite waveform (Fig. 2, and [0025] of Orler, area 135 where the waveforms 125-N overlap into a composite waveform) and displaying with multiple of the plural subsidiary waveforms being visually discernable in the composite waveform ([0004] –[0006] of Orler, different waveforms are represented by different color with % of transparency)
Carrier and Orler are analogous art because both references concern media waveform transformation.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carrier’s combination of waveforms with layout where one waveform is on the top and one waveform is on the bottom with combined waveforms where the two waveforms are visually distinguishable waveforms that merged together as one waveform as taught by Orler.  The motivation for doing so would have been to quickly mix different content items on a mixer and showing the user by visual distinguishable color to represent the frequency of the waveform so the user can easily see the beat/tempo of the waveforms.  ([0004]-[0006] of Orler)

 	Referring to claim 7, Carrier in view of Orler disclose the system of claim 6, wherein the displaying occurs on a DJ media player.   ([0002] and [0041] of Carrier, the waveforms occurs on a mix player system for the DJ’s)

Referring to claim 8, Carrier in view of Orler disclose the system of claim 6, wherein the expanding or contracting of the composite waveform occurs during playback at other than the first speed. ([0008] [0047] and Figs. 2 and 5 of Carrier, the expanding or contracting of the waveform depending on the playback tempo of the horizontal waveform in 202, such as slowing down playback stretches out the waveform, speeding up playback squeezes the waveform)

 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Robinson (US 9286383 B1): a method for synchronization of audio data, such as music, with events that occur in interactive media, such as computer games.

Conclusion
                                                                                                                                               Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145